Title: From Thomas Jefferson to James Dinsmore, 20 March 1808
From: Jefferson, Thomas
To: Dinsmore, James


                  
                     Sir 
                     
                     Washington Mar. 20. 08.
                  
                  On the 18th. I sent from here to Alexandria to be forwarded by the first vessel to Richmond 8. boxes of glass, containing 200. panes 12. I. square, 300. do. 12 by 18. and 50 do. 14. by 18. by which you will percieve I have considerably enlarged the quantity called for, in order to have a supply for breakage. be so good as to tell mr Bacon of this shipment, & that on it’s arrival at Milton, the waggon must be sent for it with a thick bed of straw in the bottom, to prevent it’s being broke. going from hence to Milton by water, it will reach that place safe.
                  It will be absolutely necessary that the South pavilion be ready for me as soon after I get home as possible, as I have no other place for my books which went from here, and they must be opened for fear of moulding. I know that mr Chisolm’s part of the work cannot be finished till he has got bricks prepared, but I pray that he may not lose a day in getting them ready, & that you may have the sashes and other wooden work all ready. I presume mr Perry has laid the floor of the North pavilion, so that that may be in readiness for Mr Randolph to use. I tender you my best wishes.
                  
                     Th: Jefferson 
                     
                  
               